Citation Nr: 0033598	
Decision Date: 12/26/00    Archive Date: 01/03/01

DOCKET NO.  99-03 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969, including service in the Republic of Vietnam 
from October 1967 to October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
perfected a timely appeal of this determination to the Board.

As a preliminary matter, the Board notes that, in an 
unappealed August 1980 rating decision, the RO denied service 
connection for "passive aggressive personality."  The 
veteran has since been diagnosed as having PTSD, and in May 
1996, he filed a claim of service connection for this 
disability.  In Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a claim based on a 
diagnosis of a new mental disorder, e.g., PTSD, states a new 
claim for the purposes of jurisdiction.  Id. at 402.  As 
such, the January 1997 rating decision represents the 
adjudication of a different claim and thus the Board agrees 
with the RO that the claim must be considered on a de novo 
basis.  

In addition, although the August 1998 Statement of the Case 
(SOC) identifies the May 1998 rating decision, in which the 
RO confirmed and continued the January 1997 denial of the 
veteran's claim for service connection for PTSD, as the 
rating action on appeal, the Board concludes that the veteran 
perfected his appeal of the January 1997 rating action when 
his representative filed a memorandum in support of his claim 
in September 1997 following the RO's issuance of a pertinent 
SOC that prior June.  In any event, the Board notes that, 
subsequent to the RO's preparation of the August SOC, the 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) (Court) 
decided the case of Muehl v. West, 13 Vet. App. 159 (1999).  
In Muehl, the Court held that where, as here, pertinent 
evidence was presented or secured within one year of the date 
of the mailing of the notice of the initial decision, that 
evidence must be considered to have been filed in connection 
with that claim.  See Id. at 161-62.  In this case, in 
October 1997, the RO received an interim response from the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR).  Thereafter, in March 1998, the RO received a 
comprehensive memorandum from USASCRUR in response to its 
request for information relating to the veteran's claimed in-
service stressors, together with supporting materials.  In 
light of the foregoing, the Board concludes that the instant 
appeal stems from the RO's January 1997 denial of the 
veteran's claim for this benefit.  As such, finality has not 
attached, and the Board has characterized the issue on appeal 
as indicated on the title page.  Cf. Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  In numerous statements, the veteran reports having 
experienced numerous combat and non-combat related stressors 
while serving in Vietnam, including a July 29, 1968, 
attempted enemy ambush that resulted in the deaths of 
fourteen North Vietnam Army soldiers; that event has been 
specifically confirmed by the USASCRUR.  Additionally, 
quarterly reports for the veteran's unit are consistent with 
his assertions that he participated in combat while stationed 
in Vietnam.

3.  The record contains medical evidence indicating that the 
veteran has PTSD that is due to his verified in-service 
stressful experiences.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD 
have been met.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103, 5103A).  In 
reaching this conclusion, the Board acknowledges that in an 
August 1996 VA evaluation report, two VA examiners indicated 
that the veteran attended individual and group therapy to 
treat his PTSD and that, to date, VA has not attempted to 
associate these records with the claims folder.  In light of 
this decision, however, in which the Board finds that service 
connection is warranted for PTSD, the veteran is not 
prejudiced by the Board's review of this claim on the basis 
of the current record.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Further, for claims for service connection for PTSD, VA 
regulations, as amended in June 1999, require that three 
elements be present:  (1) medical evidence diagnosing PTSD in 
accordance with 38 C.F.R. § 4.125(a); (2) credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred; and (3) a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Gaines, 11 Vet. 
App. 353 (1998).  The new version of the regulation is 
effective from March 7, 1997.  64 Fed. Reg. 32807 (June 18, 
1999).

As amended, section 3.304(f) provides that if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See also 
38 U.S.C.A. § 1154(b).  Where the veteran did not serve in 
combat or the stressor is not related to combat, the 
veteran's statements and testimony, by themselves, will not 
be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence as to the occurrence of the claimed 
stressor.  38 C.F.R. § 3.304(f).

In numerous statements, the veteran essentially asserts that 
service connection is warranted for PTSD because he has this 
disorder as a result of his experiences while serving in the 
Republic of Vietnam, among them his participation in combat, 
including the Tet Offensive.  He also reports that he was 
subjected to hostile enemy fire on numerous occasions.  In 
addition, the veteran states that he was awarded the Air 
Crewman Badge, which he maintains, constitutes prima facie 
evidence that he participated in combat.  The veteran also 
reports that he witnessed the deaths of many other soldiers 
when convoys were ambushed; in this regard, the Board notes 
that he specifically identified the ambush of the 17th 
Calvary convoy that took place on July 29, 1968.  Further, 
the veteran states that he was involved in medical evacuation 
of wounded service personnel on numerous occasions; among 
these was a mission in which he served on a helicopter in the 
summer of 1968, which he reports was forced to land under 
gunfire.  

The veteran's service personnel records reflect that he 
served in Vietnam from October 1967 to October 1968 as part 
of B Troop, 7th Squadron, 17th Cavalry.  In addition, 
quarterly unit histories provided by the Department of the 
Army, for the period extending from May 1 to July 31, 1968, 
show that the 7th Squadron, 17th Cavalry was involved in 
combat on numerous occasions.  In addition, in its March 1998 
report, the USASCRUR stated that military records confirmed 
that, on July 29, 1968, the date identified by the veteran, 
there was an attempted ambush on the veteran's unit, which 
resulted in fourteen North Vietnamese Army (NVA) soldiers 
being killed in action.  The USASCRUR report and supporting 
documentation also verify that the veteran's unit was 
involved in the Tet Offensive.  In addition, the USASCRUR 
stated that the veteran's unit was subjected to mortar 
attacks; small arms, machine gun and automatic weapons fire; 
satchel charges; and ground attacks.

Also of record is a VA PTSD evaluation report, which was 
drafted by two VA examiners.  The report indicates that the 
veteran was examined from April 30 to August 6, 1996.  The 
examiners discussed several of the veteran's reported in-
service stressors, which are consistent with those noted 
above.  In addition, with respect to his psychiatric 
symptomatology, the examiners indicated that the veteran 
suffered from, among other things, recurrent intrusive 
thoughts and nightmares relating to his Vietnam experiences, 
avoidance behavior and increased arousal.  The examiners 
diagnosed the veteran as having PTSD and reported that he had 
been suffering from the disability for many years as a result 
of his Vietnam experiences.  

A review of the record shows that the RO has confirmed and 
continued its denial of the veteran's claim for service 
connection for PTSD essentially because it determined that 
the record contained no evidence confirming the veteran's 
personal participation in any of his reported stressors.  In 
doing so, the RO noted that none of his award or decorations 
conclusively shows that he participated in combat.

In response, the veteran's representative cited the Court's 
decision in Suozzi v. Brown, 10 Vet. App. 307 (1997), for the 
proposition that by requiring corroboration of every detail, 
including the veteran's personal participation, VA defined 
"corroboration" far too narrowly.  In doing so, his 
representative pointed to the USASCRUR report and supporting 
materials, as well as to the quarterly reports of his unit, 
and argued that the record thus contained credible supporting 
evidence to substantiate the occurrence of his claimed 
stressors.  In addition, his representative reiterated the 
veteran's contention that he participated in combat and 
maintained that the provisions of 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d) were applicable to this case.

The August 1996 VA PTSD evaluation report clearly shows that 
the veteran has been diagnosed as having PTSD and that the 
disability is related to stressors that reportedly took place 
during his period of Vietnam service.  Thus, the only 
question remaining for the Board's consideration is whether 
the veteran has PTSD as a result of a corroborated in-service 
stressor.  In this regard, the Board notes that although the 
evidence shows that the veteran's unit engaged in combat, the 
record does not clearly establish that the veteran himself 
participated in combat with the enemy.

As noted above, the veteran served in Vietnam from October 
1967 to October 1968.  In addition, the USASCRUR report and 
supporting materials, as well as those provided by the 
Department of the Army, substantially corroborate the 
occurrence of at least two of the veteran's claimed stressful 
in-service events.  As noted above, among the veteran's 
claimed stressors is an enemy ambush that he reported took 
place on July 29, 1968.  In its March 1998 report, the 
USASCRUR specifically indicated that military records confirm 
that, on July 29, 1968, the date identified by the veteran, 
there was an attempted ambush of his unit.  Indeed, the 
USASCRUR stated that, as a result, fourteen NVA soldiers were 
killed.  Secondly, in the March 1998 report, the USASCRUR 
further indicated that, consistent with the veteran's 
contentions, his unit was not only involved in the Tet 
Offensive, but was subjected to mortar attacks; small arms, 
machine gun and automatic weapons fire; satchel charges; and 
ground attacks.  This is also supported by the quarterly unit 
histories, which show that, from May 1 to July 31, 1968, the 
7th Squadron, 17th Cavalry was involved in combat on numerous 
occasions.

The Board recognizes that the evidence obtained from the 
USASCRUR and the Department of the Army does not provide 
specific corroboration of the veteran's participation in 
repelling the July 29, 1968, ambush, nor does it demonstrate 
that the veteran himself actually engaged in combat with the 
enemy.  However, as correctly pointed out by the veteran's 
representative, in Suozzi the Court held that by requiring 
corroboration of every detail, including the veteran's 
personal participation, VA defined "corroboration" far too 
narrowly.  Id. at 311.  In Suozzi, the Court found that a 
radio log, which showed that the veteran's company had come 
under attack, was new and material evidence to warrant 
reopening a claim of service connection for PTSD, despite the 
fact that the radio log did not identify the veteran's 
participation.  The Court further stressed that the evidence 
favorably corroborated the veteran's alleged in-service 
stressor.  Id.

Thus, the evidence of record shows that VA examiners have 
diagnosed the veteran as having PTSD due to his in-service 
experiences that took place while he was serving in Vietnam.  
Further, in light of the Court's decision in Suozzi, the 
Board finds that the record contains credible supporting 
evidence that at least two of the veteran's reported in-
service stressors actually occurred.  In light of the 
foregoing, and in the absence of any contradictory medical 
evidence, the Board finds that service connection for PTSD is 
warranted.


ORDER

Service connection for PTSD is granted.



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals



 

